Taxis, P. J.,
. . . Decedent, by the fourth article of his will, bequeathed to his widow, Minnie Weil Simon, inter alia, all of his automobiles, together with all policies of insurance on the same. The petition for adjudication avers that decedent was killed in an automobile accident in which the Buick automobile in which he was riding was seriously damaged, that it was impossible to determine whether the death of decedent occurred simultaneously with or immediately before or after this damage and that the executors have distributed to the widow not only the proceeds of the sale of the automobile but also the proceeds of the collision insurance thereon of $1,950. The Buick automobile was inventoried in its wrecked condition at $410 and was sold for that sum. Towing and storage charges were paid in the sum of $57, and the net amount of $2,303, was paid to the widow as shown by the distribution account. Because there are living minors and possible unborn persons having contingent interests in the remainder of the trust of the residue who are not represented by a guardian and trustee ad litem, the question is submitted whether the distribution to the widow was proper under the circumstances.
*589At testator’s death, in whatever sequence his death occurred in relation to the damage of the automobile, the legatee became entitled to the automobile in its condition at that time as well as to the insurance policy which covered it. As long as she receives either the property itself or its proceeds, whether the latter he represented by proceeds of sale of the damaged vehicle or by the proceeds of the insurance policy which covered it is immaterial, and if the intention of testator need be regarded as a factor in determining the matter, his intention is clearly disclosed by his bequest of the insurance policy which could only be to assure that the legatee would not be deprived of both the automobile and its value by ademption due to any of the hazards covered by the policy. Otherwise the bequest of the policy would have no purpose. The distribution of the proceeds of the insurance policy and of the proceeds of the sale of the automobile is, therefore, approved. . . .